Per Curiam.

Three charges of professional misconduct were alleged against respondent who was admitted to the Bar in the Second Judicial Department on October 28, 1936 and two of those charges were sustained by the Referee herein. Those two charges involve respondent’s failure to respond or report to petitioner, which had requested information from him concerning his alleged handling of two matters. The matters mder investigation by petitioner were minor in nature but respond*123ent’s reasons for failing to eo-operate are not acceptable under the circumstances.
The report of the Eeferee is confirmed and respondent is censured for his misconduct.
Markewich, J. P., Nunez, Lane, Steuer and Capozzoli, JJ., concur.
Eespondent censured.